Citation Nr: 9901264	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  97-00 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.

2.  Entitlement to service connection for cerebrovascular 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran had recognized active service from November 1942 
to August 1945, and subsequent United States Coast Guard 
service to February 1950.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from November 1996 rating decisions by the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran, in essence, contends that he has submitted new 
and material evidence sufficient to reopen his claim for 
service connection for hypertension, and that the record 
warrants service connection.  He also claims that service 
connection is warranted for his cerebrovascular disease.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not submitted 
new and material evidence sufficient to reopen the claim for 
service connection for hypertension.  It is also the decision 
of the Board that the veteran has not met the initial burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that his claim for service 
connection for cerebrovascular disease is well grounded.
FINDINGS OF FACT

1.  In November 1989, the RO denied service connection for 
hypertension; the veteran did not appeal.

2.  The relevant evidence added to the record since the 
November 1989 disallowance includes private medical records, 
personal hearing testimony and statements in support of the 
claim.

3.  The foregoing evidence is not new because it is 
cumulative of evidence previously considered.

4.  There is no competent evidence demonstrating that 
cerebrovascular disease is related to an injury or disease 
incurred in, or aggravated by, active service.


CONCLUSIONS OF LAW

1.  The November 1989 rating decision, which denied service 
connection for hypertension, is final.  38 U.S.C.A. § 4005(c) 
(1988); 38 C.F.R. § 19.192 (1989); (currently 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 (1998)).

2.  New and material evidence to reopen the claim for service 
connection for hypertension has not been submitted; the claim 
is not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

3.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for cerebrovascular disease.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veterans service medical 
records are incomplete, and that the RO notified the veteran 
that medical records of the Merchant Marines were not 
maintained at a central repository and may be difficult to 
obtain.  The Board is mindful that in some cases there is a 
heightened duty to assist the veteran in developing evidence 
that might support his claim, including the duty to search 
for alternative medical records.  Cuevas v. Principi, 3 
Vet.App. 542, 548 (1992).  In this case, the record reflects 
that the RO requested specific information from the veteran 
and obtained the available medical records maintained by the 
Department of Health and Human Services, Public Health 
Service, Data Center.  In addition, United States Coast Guard 
correspondence dated in February 1997 reported that an 
examination of the veterans service record revealed no 
medical records.  There are no identified alternative sources 
of information, and the Board finds that there is no 
indication that an additional search for records would be 
beneficial.

The Board further finds that the RO has adequately assisted 
the veteran in the development of his claims, and that the 
veteran has not identified the existence of any available 
evidence sufficient to warrant additional development.  See 
Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); McKnight, 131 
F.3d 1483;  Epps, 9 Vet. App. at 344, affd sub nom Epps, 126 
F.3d 1464.  

New and Material Evidence Claim

In November 1989 the RO denied service connection for 
hypertension.  The veteran was notified by correspondence 
dated December 29, 1989, but did not appeal.  Therefore, the 
November 1989 rating decision is final.  38 U.S.C.A. 
§ 4005(c) (1988); 38 C.F.R. § 19.192 (1989); (currently 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 
(1998)).

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Veterans Appeals (Court) has held 
that, when new and material evidence is presented or 
secured with respect to a previously and finally disallowed 
claim, VA must reopen the claim.  Stanton v. Brown, 5 Vet. 
App. 563, 566 (1993).  The Court has reviewed and upheld the 
standards regarding the issue of finality.  Reyes v. Brown, 7 
Vet. App. 113 (1994).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis, first, whether evidence submitted is new and 
material, and, second, if the Board determines that 
evidence is new and material, it must reopen the claim 
and evaluate the merits of the claim in view of all the 
evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991). 

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim as in this case dealing with a claim for 
service connection.  Evans v. Brown, 9 Vet. App. 273, 284, 
(1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
affd 78 F.3d 604 (Fed. Cir. 1996) (table)).  However, such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans, 9 Vet. App. at 
284.  The Court has stated that in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Caluza, 7 Vet. App. at 506.

In this case, the record reflects that in November 1989 the 
RO denied service connection for hypertension because the 
disorder was not show to have been incurred in, or aggravated 
by, active service.  Relevant evidence added to the claims 
file since that disallowance includes private medical 
records, personal hearing testimony and statements in support 
of the claim.

In statements and personal hearing testimony provided in 
support of the claim, the veteran restated his argument that 
his ships doctors had told him that he had high blood 
pressure.  A February 1997 statement in support of the claim 
from E.J.O. attested to the veterans veracity, but did not 
address matters related to the veterans hypertension.  The 
Board notes that the Court has held that lay assertions of 
medical causation cannot suffice to reopen a claim under 
38 U.S.C.A. § 5108.  Allday v. Brown, 7 Vet. App. 517, 526 
(1995).  The Court has also held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As the Board finds 
the veterans statements cumulative of evidence previously 
considered, and finds the statement of E.J.O. not relevant to 
the specific matter under consideration, the information 
submitted is not new evidence for the purpose of 
reopening the claim for service connection.

The private medical records submitted in support of the claim 
include diagnoses of hypertension and history of 
hypertension; however, no opinion relating that disability to 
an injury or disease incurred during active service was 
provided.  The Board notes that post-service medical findings 
of hypertension were of record at the time of the September 
1996 rating decision.  Therefore, the Board finds that the 
medical evidence submitted in support of the claim, is not 
new because it is essentially cumulative of medical 
evidence previously considered.  See 38 C.F.R. § 3.156(a).

Based upon a complete review of the record, the Board finds 
that the additional evidence submitted in support of the 
claim for entitlement to service connection for hypertension 
is cumulative of prior evidence previously considered.  
Therefore, the Board finds that the evidence submitted is not 
new and material and the claim is not reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).  Service connection can also 
be granted for chronic diseases, enumerated by law, if they 
become manifest to a degree of 10 percent or more within one 
year of separation from active service.  38 U.S.C.A. 
§ 1112(a)(1) (West 1991); 38 C.F.R. § 3.309(a) (1998).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Courts case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)].  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible 
or possible is required.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu, 2 Vet. App. at 494 
(Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  

In Caluza, 7 Vet. App. at 506, the Court reaffirmed these 
holdings, stating in order for a claim to be well grounded 
there must be competent evidence of current disability (a 
medical diagnosis), of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence), and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  In the absence of competent 
medical evidence of a causal link to service or evidence of 
chronicity or continuity of symptomatology, a claim is not 
well grounded.  Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates cerebrovascular disease as a result of an injury 
or disease incurred in, or aggravated by, active service.  
There is no showing that cerebrovascular disease had its 
onset within the first post-service year.  Although private 
post-service medical records show that the veteran had 
sustained strokes, there is no evidence demonstrating that 
this disorder is related to the veterans active service or 
that pertinent disability had its onset in the first post-
service year.

The only evidence of a relationship between cerebrovascular 
disease and an injury or disease incurred in, or aggravated 
by, active service is the veterans own opinion.  While he is 
competent to testify as to symptoms he experiences, he is not 
competent to provide a medical opinion because this requires 
specialized medical knowledge.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Consequently, the Board finds 
that the veteran has not submitted evidence of a well-
grounded claim for service connection for cerebrovascular 
disease.  See 38 U.S.C.A. § 5107(a).


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for hypertension, the appeal 
is denied.

Entitlement to service connection for cerebrovascular disease 
is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


- 2 -
